ZaNE, C. J.:
It appears from the record in this case that the defendants were registration officers for the county of. Weber, in Utah .Territory, in 1892, by appointment of and under the *109board of commissioners appointed by the president’ of the United States in pursuance of section 9 of an act of congress in force March 22, 1882; that in registering the votes of that county in October, and prior to the second Monday thereof, for the election to be held November 8, 1892, in pursuance of section 24 of an act of congress in force March 3, 1887, they respectively took the affidavits prescribed therein of numerous voters. It further appears that after such affidavits had been so taken, and before commencing this action, the plaintiff, as such clerk, demanded such affidavits, and the respective defendants refused to deliver the same, and that this application for a writ of mandamus commanding the delivery was made October 24, 1892. Upon a hearing of the cause the court adjudged and ordered a peremptory writ to issue, commanding the respective defendants to deliver all such affidavits to the plaintiff as such clerk. From this judgment the defendants have prosecuted their appeal. The plaintiff insists that it was the duty of the defendants to deliver the affidavits taken by them on or before the second Monday of October to the clerk of the probate court, while the defendants insist that it was their duty to retain them until after the election.
Section 24, supra, requiring such officers to take the oaths, provides: “Such registration officer is authorized to administer said oath or affirmation, and all such oaths or affirmations shall be by him delivered to the clerk of the probate court of the proper county, and shall be deemed public records therein.” And section 242, Comp. Laws Utah 1888, as amended by section 4, c, 42, Laws Utah 1892, requires such registration officers to deliver all such oaths to the clerk on or before the second Monday of October. This territorial statute we hold to be valid. It is apparent that the object of requiring the oaths to be filed in a public office, and to be open to the inspection of *110tbe public, is that they may be preserved in a permanent form, and that tbe people interested in tbe election may examine the same, and ascertain whether any names have been placed on the register without the persons having taken the oath, or any who have taken the oath have been left off. The registration officer has no right to place the name of any person on the register who has not taken it. After the officer receives the oath and registers the voters, it is his duty to deliver all such affidavits to the probate clerk, whose duty it is to keep the same as a public record, so that the public may know, by inspection, whether any person has been registered without taking the oath required by the law, or the names of any persons who have taken it have been left off. It is not necessary for the registration officer to keep the oaths in his possession. If the right of any person to vote, whose name is upon the record, is contested on the ground that he has not taken the oath, the registrar may inspect the record, or a certified copy of the record can be produced, or it can be shown that there is no record of it. The judgment of the court below is affirmed.
Baetoh, J., concurred.